Hughes, J.
It is very plain that the broad, literal terms of this statute are to be restricted in some maimer. It declares that the mailing of any letter concerning a lottery shall be punishable; so that a father writing his son, warning him against spending money upon pickets in any specified lotteries, would be indictable fora criminal^ offense. That cannot be the meaning of the statute. It must be construed, not according to its literal terms, but with reference to the evil to which congress was addressing itself, and the remedy it intended to provide for the suppression of that evil. The phrase employed by congress is, “letter or circular concerning a lottery.” The two terms are used synonymously as to the person mailing the things referred to. A letter is indited to a particular person; a circular is intended for a number of persons. Whoever was in the mind of congress as mailing the circular, was in its mind as mailing the letter. But it is only lottery dealers who send lottery circulars.It was only lottery dealers who were in the mind of congress as sending out letters concerning lotteries, and not the occasional and indi*708vidual buyer of lottery tickets. The statute was aimed at dealers; for it is incredible that if congress had intended to forbid the use of the mails to persons ordering lottery tickets from lottery dealers, it would not have done so in plain and express words. The indictment must be quashed. The circuit judge concurs with me (though not sitting in this case) in the opinion that this statute' does not apply to persons ordering lottery tickets from lottery dealers through the mails.